                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 1 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




   https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-
   judge/article_0bcd75b0-07c5-5e70-b371-b20e059a3717.html

      Waco becoming hotbed for intellectual property cases with new
                             federal judge
                                                             Tommy Witherspoon
                                                                Jan 18, 2020




        Only $5 for 5 months


https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 1/12


                                                                                                                                 Ex. 6, p. 1
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 2 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




     Since Judge Alan Albright took office in September 2018, more than 250 patent cases have been filed in the
     federal Western District of Texas, which includes Waco. That total eclipses the number for the previous four years
     combined.

     Staff photo — Jerry Larson, file


     U.S. District Judge Alan Albright and attorneys who predicted last year that Waco’s
     federal court would become a hotbed of patent and intellectual property litigation
     missed their prediction just a bit.

     With Albright traveling the country drumming up business and patent attorneys
     spreading the word that Waco’s new federal judge, a longtime patent litigator, will
     provide the expertise to create an efficient and welcoming environment in Waco, the
     response in the past year actually exceeded those predictions.

     Since Albright took office in September 2018, more than 250 patent cases have been
     filed in the federal Western District of Texas, which includes Waco. That total eclipses
     the number for the previous four years combined and has made the Western District
https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 2/12


                                                                                                                                 Ex. 6, p. 2
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 3 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com

     among the busiest in the country for patent cases. Also, civil lawsuit filings of all
     manner in Waco’s federal court have doubled from an average of about 350 to about
     725 last year.




     “I don’t know how we could have had a more productive year,” Albright said. “It was
     really pretty amazing. I give 99 percent of the credit to the fact that I have had a lot of
     lawyers who have contributed a ton of time to help me come up with rules to ensure
     people who file here and who sue here feel like they are going to get a completely fair
     trial and fair litigation. There are a lot of people who are making this a good venue for
     patent cases.”

     With Albright on the bench, at least three intellectual property law firms have
     announced plans to open offices in Waco, and local firms are beefing up their
     intellectual property practices.

     And Albright said the number of attorneys from outside the Waco division and the
     Western District of Texas seeking permission to practice in his court has increased by
     at least 200%.




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 3/12


                                                                                                                                 Ex. 6, p. 3
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 4 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com

     With the flurry of activity surrounding the court, it begs the question why Albright,
     with a fresh lifetime appointment and a healthy civil and criminal docket, is going out
     of his way to solicit more cases, which equates to more work for him.

     “I didn’t come to this job to retire,” Albright said. “I came to this job and I took this job
     in Waco because I thought it was the perfect place to try and establish a serious venue
     for sophisticated patent litigation, and it has proven to be just that.

     “There is nothing I enjoy more than working on patent cases. I think, by and large, the
     lawyers are exceptional and the issues before me are always intellectually challenging.
     I couldn’t imagine a better docket than what I’ve got. I feel unbelievably lucky.”




     Albright, David Henry, who has taught patent law and litigation at the Baylor
     University Law School for 26 years, and other attorneys predicted the Waco court’s
     intellectual property business was on the verge of a major expansion, especially in the
     wake of a U.S. Supreme Court ruling that narrowed the scope of venues lawyers can
     choose for filing cases.

     With all the high-tech industry in Austin, which also is in the Western District, the
     environment was ripe for intellectual property litigation to take off in this area,
     attorneys say.




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 4/12


                                                                                                                                 Ex. 6, p. 4
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 5 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com

     Before, the East Texas town of Marshall was considered the mecca for patent litigation
     after innovative Judge T. John Ward, a Baylor Law graduate, created a friendly
     environment for such cases in the federal Eastern District of Texas.




     But the Western District has closed the gap considerably, and attorneys say Albright,
     who excelled in patent litigation for more than two decades, and the venue-limiting
     high court ruling, are the reasons.

     “There was literally no way I could have predicted that the growth would happen with
     the speed that it happened,” Albright said. “I would have been very pleased and felt
     very successful if we had been half as successful in terms of the numbers. I am
     unbelievably lucky, but we have worked hard.”

     Henry announced in January that he will become a partner at Gray Reed, a 140-lawyer
     firm moving a new office into the eighth floor of the Texas Life Building, within sight of
     the downtown federal courthouse.




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 5/12


                                                                                                                                 Ex. 6, p. 5
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 6 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




     He, too, said the rapid growth in intellectual property cases in Waco “far exceeded” his
     most optimistic predictions from last year. He credits Albright’s dedication, expertise
     and innovation for the increased intellectual property business, which he said will have
     a profound ripple effect on Waco and its economy.

     “Judge Albright is a person who is very, very principle-driven,” he said. “He takes the
     position and the social responsibility very, very seriously. It’s something he thinks
     about all the time. I’ve heard him say on numerous occasions, ‘I want to get this right.’

     “And one aspect of getting it right for him is giving patent litigants another option for
     taking or defending their patent cases in a forum with someone who truly is an expert
     in that field.”




     Albright has streamlined the process by establishing innovative local rules that could
     knock down the average time to bring a patent case to trial from 2½ years to 18
     months, Henry said. Or at least that is the goal.




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 6/12


                                                                                                                                 Ex. 6, p. 6
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 7 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com

     “I would hazard to guess that most federal district courts do not have a great deal of
     patent litigation experience, or prior knowledge, and that can manifest itself in a
     number of ways that can really adversely affect both sides of the docket,” Henry said.
     “Does the court, law clerks and staff have knowledge and expertise to handle patent
     cases? Do they have special local rules and standing orders where everybody knows
     what the game is, so to speak? Judge Albright has put in place very specific and
     sometimes very innovative rules and procedures for dealing with patent cases that
     really make it a very efficient and very pleasant place to bring a case, or defend a case,
     either side.”




     Albright hired Josh Yi, who has a Ph.D. in electrical engineering and a decade of legal
     experience, as his law clerk.

     “When people file here, I think they can feel comfortable with my 20 years in patent
     experience and his 10 years as a lawyer and his technical background that they will get
     a fair process with someone who knows what he is doing,” Albright said.

     Albright said he is set to try his first patent case in April in Midland. The first patent
     trial in Waco is set in July, he said.

     Albright credits U.S. Magistrate Jeffrey C. Manske for taking on more duties from
     Albright’s docket, including hearing felony pleas of guilt and presiding over many
     discovery issues in civil suits, to help offset the patent load Albright is carrying.

https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 7/12


                                                                                                                                 Ex. 6, p. 7
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 8 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




     “Without Jeff Manske, I would be drowning.” Albright said. “He is literally keeping me
     afloat.”

     One way Albright has streamlined the process in patent cases is to invite lawyers to call
     him when they are having difficulties agreeing on discovery issues, setting depositions
     or other matters. In many courts, attorneys file motions to compel the other side to act
     and drag the process down by scheduling numerous hearings, Henry said.

     “Judge Albright says, ‘Call me and I will sort this out,’” Henry said.

     Waco law firm Haley & Olson announced in March it was combining forces with
     Mann, Tindel and Thompson, an East Texas firm that specializes in patent litigation,
     to capitalize on the new focus of the Waco federal court.




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 8/12


                                                                                                                                 Ex. 6, p. 8
                 Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 9 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




     “I think it has been pretty active,” longtime Haley & Olson attorney Herb Bristow said.
     “Judge Albright has proven to be easy to work with and efficient, and he has a really
     good staff and really good clerks. It is a really impressive trial docket. That is what you
     like to see.

     “He has really done a good job of making it an efficient courthouse. He is just very
     good at what he does and is very efficient in getting the little things worked out.”




                                                                   0 comments




                                     Get local news delivered to your inbox!
                                           Subscribe to our Daily Headlines newsletter.

                   Email Address                                                                                           Sign up!

                 * I understand and agree that registration on or use of this site constitutes agreement to its user agreement and
                                                                   privacy policy.




            Tommy Witherspoon
            Staff writer at the Waco Tribune-Herald covering courts and criminal justice. Follow me on Twitter
            @TSpoonFeed.




   Most Popular
   Baylor tennis coach's resignation followed
   investigation of messages to student
   Aug 21, 2020




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b20… 9/12


                                                                                                                                 Ex. 6, p. 9
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 10 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com


   Police: Waco man stole FedEx truck from
   driver, abandoned it before taking jewelry
   from another car
   Aug 21, 2020




   A davit: Crawford chief 's evidence tampering
   arrest related to sexual misconduct
   investigation against him
   Aug 21, 2020




   Rangers arrest Crawford police chief on
   tampering with evidence charge
   Aug 20, 2020




   A davits: Shooting suspect used dating app to
   'lure' victims
   19 hrs ago




   Robinson man arrested, accused of sexually abusing 4-year-old
   Aug 18, 2020



   Waco man indicted in shooting death of
   girlfriend at her birthday party
   Aug 20, 2020




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b2… 10/12


                                                                                                                               Ex. 6, p. 10
                Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 11 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com


   Teen charged with attempted murder, named
   suspect in 3 Waco shootings tied to app used
   by gay men
   Aug 21, 2020




   McLennan County aims to o er bounty on
   feral hogs
   Aug 20, 2020




   A davit: Drunk driver who rammed car
   claimed to be chasing pedophile
   Aug 13, 2020




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b2…   11/12


                                                                                                                               Ex. 6, p. 11
               Case 6:20-cv-00366-ADA Document 34-7 Filed 08/31/20 Page 12 of 12

8/25/2020                        Waco becoming hotbed for intellectual property cases with new federal judge | Local News | wacotrib.com




https://wacotrib.com/news/local/waco-becoming-hotbed-for-intellectual-property-cases-with-new-federal-judge/article_0bcd75b0-07c5-5e70-b371-b2… 12/12


                                                                                                                               Ex. 6, p. 12
